Citation Nr: 1733927	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-36 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right total knee replacement from October 1, 2010, to March 12, 2015; and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for lumbar spine degenerative joint disease.  

4.  Entitlement to service connection for a sinus condition.  

5.  Whether the reduction of the disability rating for service-connected right hip strain from 10 percent to noncompensable (zero percent) effective October 1, 2016, was proper.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted a 100 percent disability evaluation effective August 3, 2009, for convalescence after a right total knee replacement and assigned a 30 percent rating effective October 1, 2010.  This rating decision also denied the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae.

In April 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the Board's offices in Washington, DC.  

The Board then issued a decision in June 2015 denying a disability rating in excess 30 percent.  A search of the online docket database on the website of the United States Court of Appeals for Veterans Claims (Court) shows that the Veteran did not appeal that portion of the Board's decision.  

During the course of the appeal, in a June 2015 rating decision, the RO increased the evaluation for the service-connected status post right total knee replacement to 60 percent, effective on March 12, 2015.  This rating decision was promulgated one day prior to the Board's June 2015 decision, but was not issued to the Veteran until July 2015, which was after the Board's June 2015 decision.  The June 2015 rating decision has a binding effect on the scope of the appeal before the Board.  See Murphy v. Shinseki, 26 Vet. App. 510, 513-14 (2014).
  
In September 2015, the Veteran filed a motion for reconsideration of the Board's decision in light of the June 2015 rating decision.  The Board granted his motion for reconsideration in June 2016.  (A duplicate copy of the Board's reconsideration order was issued in October 2016.)  

The current staged ratings do not represent the maximum disability ratings assignable for this disability.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the Veteran may have intended to limit the reconsidered appeal to only the earlier rating period where a 30 percent rating is in effect, the Board will also consider the second period where a 60 percent rating is in effect since a subsequent Board decision is intended to replace the June 2015 decision in this case.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The claims involving the lumbar spine, sinus, and right hip (issues 3-5) are currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Right Knee and TDIU

With regard to the right total knee replacement, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the right knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  A VA examination was previously conducted in December 2015, but it does not contain the needed information.

The claim for a TDIU is procedurally intertwined with the remanded issue.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Remaining Issues

With regard to the claims of service connection for the lumbar spine and sinus condition, the claims were denied in a June 2016 rating decision.  The Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), in July 2016.  On that form, he marked that he was disagreeing with the evaluations assigned.  As service connection was denied in the June 2016 rating decision, the Board will infer that he intended to disagree with the denials of service connection.  An SOC has not yet been issued for these two claims.  

With regard to the reduction in disability rating for right hip strain, the issue was adjudicated in a separate June 2016 rating decision.  The Veteran filed a standard NOD form in August 2016 disagreeing with the determination.  An SOC has not yet been issued for this claim.  

The August 2016 NOD also included reference to a left knee claim.  However, there is no rating action within one year prior of the NOD pertaining to the left knee.  If the Veteran wishes to file an increase for that disability he should submit a new claim on the proper VA standard form.

Because an SOC has not been issued for these appealed claims, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claims of service connection for a lumbar spine and sinus condition; and whether the reduction in the disability rating of right hip strain was proper.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

2.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right total knee replacement.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right total knee replacement condition.  

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is also asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Also, the examiner is asked to comment on the effect of the Veteran's right knee disability on his ability to follow or secure substantially gainful employment based on his work and education history.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how that evidence justifies the findings.  

3.  Finally, after completing the above action, plus any further action needed, readjudicate the remanded claims concerning right total knee replacement and a TDIU.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




			
	D. JOHNSON	Cynthia M. Bruce
	               Veterans Law Judge                                     Veterans Law Judge
         Board of Veterans' Appeals                         Board of Veterans' Appeals




	                         __________________________________________
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

